Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 7/18/2022 has been entered. Claim(s) 1-8, 10-17 is/are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcgann (U.S. Patent App Pub 20170111507 ) in view of Coelho (U.S. Patent App Pub 20080270251) in view of Gibor  (U.S. Patent App Pub 20110055309) further in view of Levinson U.S. Patent App Pub App 20130066987) in view of Schmehl (U.S. Patent app pub 20150142552).

	Regarding claim 1,
Mcgann teaches a system for real-time omnichannel text-based routing, comprising:  (See abstract, paragraphs [0004], [0005], [0041], [0050], [0056], Mcgann teaches chat, test, email routing and interaction with the customer contact center).
an interaction control server comprising a first plurality of programming instructions stored in a memory of, and operable on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to:  (See paragraphs [0039], [0043]-[0046], [0055], Mcgann teaches a server with processor and memory )
receive an electronic request from a first user device to establish a text-based connection from the first user device to a second user device, the second user device being any mobile device belonging to a group of user devices within an enterprise; (See paragraphs [0041], [0042],  [0043], [0046], Mcgann teaches establishing a text/email/chat based request for an agent; also the devices can be cellular or mobile phones);
create an interaction instance to fulfill the electronic request from the first user device; (See paragraphs [0041], [0064], Mcgann teaches interaction between the client using email text or audio and determining what the client wants and routing them to the proper agent );
store the interaction instance in an interaction database; (See paragraphs [0052], [0168]-[0171], Mcgann teaches storing interaction data in a database);
send an interaction routing request to a routing engine; and (See paragraphs [0047] – [0048], Mcgann teaches sending an interaction request to a routing server to be later transferred to the proper agent)
update the interaction in the interaction database; (See paragraphs [0052], [0100], [0166], Mcgann teaches updating a customer satisfaction to the databases well as agents skills and changing customer profiles based on observed changes)
a routing engine comprising a second plurality of programming instructions stored in a memory of, and operable on a processor of, a computing device, wherein the second plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: (See paragraphs [0039], [0047], [0178]-[0179], Mcgann teaches a routing server/engine with processor and memory)
receive the interaction routing request from the interaction control server; (See paragraphs [0047]-[0048], Mcgann teaches routing the request to the appropriate agent )
select the second user device from the group of user devices within an enterprise to route the interaction, the selection based off a predetermined priority set by the enterprise;  (See paragraphs [0060], [0061], [0176], Mcgann teaches prioritizing multiple requests for an agent and ranking them and then associating the requesting client the proper agent) 
retrieve the determined route pertaining to the second user device from an enterprise database; and (See paragraphs [0048], [0052], [0064], Mcgann teaches routing the request to the correct agent based on the customer profile);
 send determined route to the media translation server; and ( See paragraphs [0043][0047], Mcgann teaches sending the send the route to the  server )
a media translation server comprising a third plurality of programming instructions stored in a memory of, and operable on a processor of, a computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: (See paragraphs [0039], [0047],[0051],[0055], Mcgann teaches another server (at least an interaction server) with processor and memory):
receive the determine route from the routing engine; (See paragraphs [0043][0047] [0051], [0146], Mcgann teaches the interactive engine working with the routing engine to route to the particular agent)
set up interaction control legs between the first user device and the second user device; (See paragraphs [0042], [0043], [0047], fig. 1, Mcgann teaches setting up an interaction between the client and the agent);
establish at least one real-time media stream between the first user device and the second user device. (See paragraphs [0043], [0049], [0051], Mcgann teaches setting up an interaction between the client and the agent in real time)
Mcgann does not explicitly teach but Gibor teaches mask user information from the first user device to the second user device, and user information from the second user device to the first user device. (See abstract, paragraphs, [0270], [0476], Gibor teaches anonymous connectivity  which masks the users information between devices ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gibor with Mcgann because both deal with communication between devices. The advantage of incorporating the above limitation(s) of Gibor into Mcgann is that Gibor teaches the system permits users to share ideas, activities, events and interests within individual networks through the social networking site in an efficient manner by dynamically connecting the visitor and the selected owner, therefore making the overall system more robust and efficient. (See paragraphs [0008] - [0009], Gibor)
McGann  and Gibor do not explicitly teach but Coelho send an advertisement to a first user device comprising a prompt to initiate communicate with an enterprise; receive an electronic request derived from the prompt from the first user device to  establish a text-based connection from the first user device to a second user device, the second user device being any mobile device belonging to a group of user devices within the enterprise; (See abstract and paragraphs 21, 51, 55, Coelho teaches a first text asking for consent to opt in to a promotion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Coelho into McGann  and Gibor because both deal with sales promotions. The advantage of incorporating the above limitation(s) of Coelho into McGann  and Gibor is that Coelho teaches the method enables the consumers to participate in a scheduled promotion via text messaging from a wireless device effectively. The method enables the wireless device to alert consumers when promotion begins, thus enabling the consumer to send a text message indicative of a desire to purchase the promotional item, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0008], Coelho)
McGann  and Gibor and Coelho do not explicitly teach but Levinson teaches wherein mask at least on of user information is mask phone number information,  and mask user information is a phone number information from the second user device to the first user device. (See paragraphs 177-179, Levinson teaches hiding the phone number of a user and using a virtual identity to prevent the phone number from being shown. Also the call center employees or agents could be an agent or a chatbot which could be part of the call center. Also the chatbot is taught in the Maker reference)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have known to combine the teachings of Levinson into
McGann  and Gibor and Coelho because both deal with sales promotions. The advantage of incorporating the above limitation(s) of Levinson into McGann  and Gibor and Coelho is that Levinson teaches the method teaches individuals can be connected with businesses, organizations and other entities, so that the individuals can obtain
information quickly without the extra communication steps. The streamline communications can be established between individuals and organizations, such that
the seamless transfer of information from the organization to the individual can be
achieved, therefore making the overall system more robust and efficient. (See
paragraphs [0007] - [0008], Levinson)
McGann  and Gibor and Coelho and Levinson do not explicitly teach but Schmehl teaches retrieve a stored user profile from a database, the stored user profile being selected based on the electronic request and comprising at least one of: user information, historical interaction data, historical purchase information, or stored preferences; (See paragraphs 34-36,abstract,  Schmehl) teaches user profile with preferences being retrieved) the interaction routing request comprising at least a portion of the user profile; (See paragraphs 34-36, Schmehl teaches sending the user profile to the display device )
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to have known to combine the teachings of Schmehl into
McGann  and Gibor and Coelho and Levinson  because both deal with sales promotions. The advantage of incorporating the above limitation(s) of Schmehl into McGann  and Gibor and Coelho and Levinson is that Schmehl teaches the method enables supplying advertisement to the person based on the user profile so as to promote purchase of a product or service associated with the advertisement as the advertisement is directed to interest to the person associated with the mobile device. The method allows suppliers of the product or service to select pay for targeted advertising and supply of the information about the targeted advertising as likelihood of purchase of the product or service by a person receiving the targeted advertising and the information associated with the targeted advertising. The method enables the device to analyze the user profile and select an advertisement to the user from advertisements to the device by retrieving the advertisement data, where the selection of the advertisement by the device, or by the advertising server is made by comparing metadata associated with the advertisements to keywords associated with topics of interest to the user while eliminating from consideration advertisements that include topics not selected by the user., therefore making the overall system more robust and efficient. (See paragraphs [0003], [0007], Schmehl)

	Regarding claim 2,
McGann  and Gibor and Coelho and Levinson and Schmehl teach the system of claim 1.
Gibor further teaches wherein the media stream of the first user device is converted to a suitable format to be received by the second user device; and the media stream of the second user device is converted to a suitable format to be received by the first user device. (See paragraphs [0467] – [0468],  [0100], Gibor teaches converting the streams of data to different standard formats, xml potentially, in order to work with different devices.) See motivation to combine for claim 1. 

	Regarding claim 3,
McGann  and Gibor and Coelho and Levinson and Schmehl teach the system of claim 1.
Gibor further teaches  wherein a notification of completion of the interaction is sent to the interaction control server when the media streams and interaction control legs are disconnected.  (See paragraphs, [0564], [0868], Gibor teaches  disconnecting from the chat room after the session is completes). See motivation for claim 1.

	Regarding claim 4,
McGann  and Gibor and Coelho and Levinson and Schmehl teach the system of claim 1, wherein the predetermined priority comprises priority ordered routing, circular ordered, percentage-based algorithms, and a timeout feature that re-routes the interaction if the interaction is not answered within allotted time.  (See paragraphs [0062], [0095], [0105], Mcgann teaches re-routing the client to a second agent if the first agent is busy for a particular time-based on priority routing, circular ordered/ rewards, and percentage  based algorithms (105) , and also using a timeout/extended time feature to reroute to a second purpose. (62))

	Regarding claim 5,
McGann  and Gibor and Coelho and Levinson and Schmehl teach the system of claim 1, wherein the predetermined priority leverages artificial intelligence comprising machine learning and deep learning techniques based on prior customer interaction data, customer relationship management data, sales and marketing data, and enterprise operation data.(See paragraphs [0038], [0171]-[0172], Mcgann teaches  using deep neural networks and prior interactions, customer attributes, sales data (119, 93,) and other operations ).

	Regarding claim 6,
McGann  and Gibor and Coelho and Levinson and Schmehl teach the system of claim 1, wherein the predetermined priority comprises queues of one or more enterprise mobile devices and a timeout feature that re-routes the one real-time media stream to any mobile device belonging to the group of user devices within an enterprise or a call center if the interaction if it is not handled within a given time limit.  (See paragraphs, [0062], [0070], [0096], Mcgann teaches prioritizing mobile device (para 188), mobile device prioritizing who gets an agent based on a reward structure at a particular time  )

	Regarding claim 7,
McGann  and Gibor and Coelho and Levinson and Schmehl each the system of claim 1.
Gibor further teaches wherein the first user device makes use of a mobile application to initiate electronic communication with the second user device by clicking or tapping on a picture or graphic. (See paragraphs 85, 87, 760, 178, Gibor teaches clicking on a graphic and starting a chat from its mobile client) See motivation to combine for claim 1.

	Regarding claim 8,
McGann  and Gibor and Coelho and Levinson and Schmehl teach the system of claim 1, wherein the interaction in its entirety, between the first user mobile device and the second user mobile device, from initiation to termination is stored in a database and made available for analysis by artificial intelligence processing. (See paragraphs 52, 146, 171, Mcgann teaches analyzing stored prior interactions using deep neural networks)

SIMILAR CLAIMS
Claims 10-17 list all the same elements of claims 1-8 but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-8 applies equally as well to claims 10-17.	

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Kalavar (U.S. Patent App 8116446)  a method involves assigning work items to respective agents, and creating data structures for both work items. The data structures are sent to respective agents. A request is received from one agent to re-route respective work item. A deductive context associated with corresponding work item is received and analyzed. The routing decision is adjusted based on deductive context. Both work items are re-routed to a common agent based on adjusted routing decision
2. Fan (U.S. Patent App Pub 20110116617) teaches a method involves servicing a communication concurrently with receiving another communication at a communication center, and determining whether or not a sender of the two communications associated with a common account using a tangible processor, where the two communications are received via two different types of service channels. One of the communications is routed to an agent based on the determining. A resource optimizer is queried to determine whether the other communication associated with the common account is serviced or not.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444